SHEVIN, Judge.
Robert Nelson petitions for a writ of certiorari to quash a circuit court appellate division decision upholding a final order of the Department of Highway Safety and Motor Vehicles sustaining the administrative suspension of Nelson’s license.1 We have jurisdiction, see Haines City Community Dev. v. Heggs, 668 So.2d 523, 530 (Fla.1995), grant the petition and quash the decision.
The agency’s consideration of the report or statements made at the accident scene, for the purpose of completing the required crash report, during its proceedings against Nelson was error. The statements of persons involved in the crash made to investigators at the accident scene are inadmissible pursuant to section 316.066, Florida Statutes (1999). The statute “prohibits the use of the report [or statements] as evidence in any trial, civil or criminal.” Hoctor v. Tucker, 432 So.2d 1352, 1353 (Fla. 5th DCA 1983). This prohibition is applicable to administrative proceedings. See Department of Highway Safety & Motor Vehicles v. Perry, 702 So.2d 294 (Fla. 5th DCA 1997). The only evidence presented against Nelson were statements made to the officer during the accident investigation stage. These objected-to statements were privileged and inadmissible, and admission thereof constituted a departure from the essential requirements of law resulting in a miscarriage of justice. Absent this inadmissible evidence, there was insufficient evidence to deem that Nelson was the driver. Accordingly, we grant the petition.
Petition granted, and decision quashed.

. Contrary to the department's assertion, the appellate division entered a written opinion in this case.